                                          Case 5:19-cv-01242-LHK Document 124 Filed 06/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     GREGORY HANDLOSER, et al.,                         Case No. 19-cv-01242-LHK (VKD)
                                                          Plaintiffs,
                                   9
                                                                                            ORDER RE HCL’S COMPLETION OF
                                                   v.                                       ESI REVIEW AND PRODUCTION
                                  10

                                  11     HCL AMERICA, INC., et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs and defendants HCL America, Inc. and HCL Technologies Ltd. (collectively,

                                  15   “HCL”) jointly filed a report on June 15, 2020 concerning the status of HCL’s collection, review

                                  16   and production of ESI. Dkt. No. 122. The Court held a discovery hearing on June 17, 2020

                                  17   during which the parties provided additional information concerning these matters.

                                  18          To facilitate the completion of HCL’s review and production of ESI, the Court orders as

                                  19   follows:

                                  20          1.        In view of the anticipated volume of documents remaining to be reviewed, HCL

                                  21   must complete its production of responsive ESI from the 16 custodians identified in the parties’

                                  22   joint status report at pp. 2-3 by September 30, 2020. HCL shall continue to produce responsive

                                  23   documents to plaintiffs on a rolling basis at least monthly.

                                  24          2.        If the modified search strings plaintiffs have proposed for custodians Govindan,

                                  25   Rajan, and Kamal result in fewer documents for review, HCL shall apply those search strings

                                  26   before conducting a review of those custodians’ documents.

                                  27          3.        Plaintiffs must demonstrate good cause for requesting the production of ESI from

                                  28   any other custodian. Good cause requires not only a factual basis for believing that the custodian
                                          Case 5:19-cv-01242-LHK Document 124 Filed 06/17/20 Page 2 of 3




                                   1   has relevant information and that discovery of the custodian’s ESI is proportional to the needs of

                                   2   the case, but also a showing of why plaintiffs did not identify the custodian earlier.

                                   3          4.      HCL will continue to use computer-assisted learning technology (“CAL”) to

                                   4   conduct the review of potentially responsive documents. HCL shall instruct its document review

                                   5   team that the two categories of documents the parties agree are not relevant—(1) “one-off”

                                   6   communications relating to, for example, one particular email string about one particular job

                                   7   applicant’s implementation of an offer, or relating to an email about the processing of one

                                   8   particular job applicant’s visa application, and (2) documents that contain only passing references

                                   9   to “buzzwords” that happened to also be search terms—should be coded “non-responsive.” HCL

                                  10   shall provide its document reviewers with the specific documents in these two categories that HCL

                                  11   shared with plaintiffs so that the document reviewers will be guided by these examples in

                                  12   identifying non-responsive documents.
Northern District of California
 United States District Court




                                  13          5.      During the June 17, 2020 hearing, the parties agreed that HCL’s review and

                                  14   production of ESI may cease once the CAL software indicates that a particular threshold of

                                  15   responsiveness or non-responsiveness has been reached. Accordingly, HCL may cease its review

                                  16   and production of ESI once the CAL software indicates that there is a 90% certainty that there are

                                  17   no responsive documents among the documents remaining for review.

                                  18          6.      If HCL determines that the application of a particular search string or review

                                  19   parameter generates an unreasonable number of review documents that are not relevant and

                                  20   responsive, HCL must promptly communicate the problem to plaintiffs and propose a specific

                                  21   solution. Plaintiffs must promptly respond to HCL’s proposal and may offer their own proposal.

                                  22   The Court expects the parties to cooperate in resolving such disagreements without delaying

                                  23   HCL’s review. However, if plaintiffs do not accept a reasonable proposal from HCL and do not

                                  24   offer a reasonable counterproposal, and as a result HCL must review an unreasonable number of

                                  25   irrelevant or non-responsive documents, HCL may apply to the Court to shift the cost of that

                                  26
                                  27

                                  28
                                                                                         2
                                          Case 5:19-cv-01242-LHK Document 124 Filed 06/17/20 Page 3 of 3




                                   1   unnecessary review to plaintiffs.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 17, 2020

                                   4

                                   5
                                                                                      VIRGINIA K. DEMARCHI
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             3
